Citation Nr: 1448524	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  13-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Whether new and material evidence has been received to reopen the previously denied claim for fungal infection of the feet. 

(A separate decision will be provided under separate cover for two other issues.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appellant is represented by an attorney regarding another issue on appeal, but the attorney has expressly limited the scope of his representation to that issue.  The Veteran submitted a properly executed power of attorney for The American Legion for the other issues on appeal in March 2013.  See 38 C.F.R. §§ 14.626, 14.631 (2014).  As such, separate decisions are required on these issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Documents contained in the paper claims file and Virtual VA indicate that there are outstanding records pertaining to the issues of service connection for flat feet and the claim to reopen service connection for fungal infection of the feet.  The claims file (including electronic processing systems) available to the Board only includes the July 2011 rating decision, March 2013 VA Form 9 (substantive appeal) and attachment, and the March 2013 VA 21-22 appointment of representative for these appeals.  The Board attempted to obtain the outstanding documents, including pertinent evidence and adjudicatory documents, from the RO, with no success.

Accordingly, the case is REMANDED for the following action:

1.  Associate all evidence and documents received for this Veteran with his claims file, to include any claims file volumes or temporary folders.  All efforts to locate any such volumes or folders should be documented in the file.

2.  After conducting any additional indicated development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

